Exhibit 10.2 CREDIT AGREEMENT among PRIMO WATER CORPORATION, as the Company, CERTAIN DOMESTIC SUBSIDIARIESOF THE COMPANY FROM TIME TO TIME PARTY HERETO, as Subsidiary Borrowers, CERTAIN DOMESTIC SUBSIDIARIES OF THE COMPANY FROM TIME TO TIME PARTY HERETO, as Guarantors, THE LENDERS PARTY HERETO, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent Dated as of November 10, 2010 WELLS FARGO SECURITIES, LLC, as Sole Lead Arranger and Sole Bookrunner As amended by the following: First Amendment to Credit Agreement dated as of April 11, 2011 Second Amendment to Credit Agreement dated as of September 29, 2011 Third Amendment to Credit Agreement dated as of November 23, 2011 Prepared by: TABLE OF CONTENTS Page ARTICLE IDEFINITIONS 1 Section 1.1 Defined Terms. 1 Section 1.2 Other Definitional Provisions. 37 Section 1.3 Accounting Terms. 37 Section 1.4 Time References. 38 Section 1.5 Execution of Documents. 38 ARTICLE IITHE LOANS; AMOUNT AND TERMS 38 Section 2.1 Revolving Loans. 38 Section 2.2 [Reserved]. 40 Section 2.3 Letter of Credit Subfacility. 41 Section 2.4 Swingline Loan Subfacility. 45 Section 2.5 Fees. 47 Section 2.6 Commitment Reductions. 47 Section 2.7 Repayments. 48 Section 2.8 Default Rate and Payment Dates. 49 Section 2.9 Conversion Options. 50 Section 2.10 Computation of Interest and Fees; Usury. 51 Section 2.11 Pro Rata Treatment and Payments. 52 Section 2.12 Non-Receipt of Funds by the Administrative Agent. 54 Section 2.13 Inability to Determine Interest Rate. 56 Section 2.14 Yield Protection. 56 Section 2.15 Compensation for Losses; Eurocurrency Liabilities. 58 Section 2.16 Taxes. 59 Section 2.17 Indemnification; Nature of Issuing Lender’s Duties. 63 Section 2.18 Illegality. 64 Section 2.19 Replacement of Lenders. 65 Section 2.20 Cash Collateral. 66 Section 2.21 Defaulting Lenders. 67 ARTICLE IIIREPRESENTATIONS AND WARRANTIES 69 Section 3.1 Financial Condition. 70 Section 3.2 No Material Adverse Effect; Internal Control Event. 70 Section 3.3 Corporate Existence; Compliance with Law; Patriot Act Information. 71 Section 3.4 Corporate Power; Authorization; Enforceable Obligations. 71 Section 3.5 No Legal Bar; No Default. 71 Section 3.6 No Material Litigation. 72 Section 3.7 Investment Company Act; etc. 72 Section 3.8 Margin Regulations. 72 Section 3.9 ERISA. 73 Section 3.10 Environmental Matters. 73 Section 3.11 Use of Proceeds. 74 Section 3.12 Subsidiaries; Joint Ventures; Partnerships. 74 Section 3.13 Ownership. 74 i Section 3.14 Consent; Governmental Authorizations. 75 Section 3.15 Taxes. 75 Section 3.16 Collateral Representations. 75 Section 3.17 Solvency. 77 Section 3.18 Compliance with FCPA. 77 Section 3.19 No Burdensome Restrictions. 77 Section 3.20 Brokers’ Fees. 78 Section 3.21 Labor Matters. 78 Section 3.22 Accuracy and Completeness of Information. 78 Section 3.23 Material Contracts. 78 Section 3.24 Insurance. 78 Section 3.25 Security Documents. 79 Section 3.26 Classification of Senior Indebtedness. 79 Section 3.27 Anti-Terrorism Laws. 79 Section 3.28 Compliance with OFAC Rules and Regulations. 79 Section 3.29 Authorized Officer. 80 Section 3.30 Regulation H. 80 Section 3.31 Consummation of Acquisition and IPO. 80 ARTICLE IVCONDITIONS PRECEDENT 81 Section 4.1 Conditions to Initial Extensions of Credit on the Closing Date. 81 Section 4.2 Conditions to All Extensions of Credit After the Closing Date. 88 ARTICLE VAFFIRMATIVE COVENANTS 90 Section 5.1 Financial Statements. 90 Section 5.2 Certificates; Other Information. 91 Section 5.3 Payment of Taxes and Other Obligations. 93 Section 5.4 Conduct of Business and Maintenance of Existence. 94 Section 5.5 Maintenance of Property; Insurance. 94 Section 5.6 Maintenance of Books and Records. 95 Section 5.7 Notices. 95 Section 5.8 Environmental Laws. 96 Section 5.9 Financial Covenants. 97 Section 5.10 Additional Guarantors. 98 Section 5.11 Compliance with Law. 98 Section 5.12 Pledged Assets. 98 Section 5.13 Hedging Agreements. 99 Section 5.14 Landlord Waivers. 99 Section 5.15 Further Assurances. ARTICLE VINEGATIVE COVENANTS Section 6.1 Indebtedness. Section 6.2 Liens. Section 6.3 Nature of Business. Section 6.4 Consolidation, Merger, Sale or Purchase of Assets, etc. Section 6.5 Advances, Investments and Loans. Section 6.6 Transactions with Affiliates. Section 6.7 Ownership of Subsidiaries; Restrictions. ii Section 6.8 Corporate Changes; Material Contracts. Section 6.9 Limitation on Restricted Actions. Section 6.10 Restricted Payments. Section 6.11 Amendment of Subordinated Debt. Section 6.12 Sale Leasebacks. Section 6.13 No Further Negative Pledges. Section 6.14 Account Control Agreements; Additional Bank Accounts. ARTICLE VIIEVENTS OF DEFAULT Section 7.1 Events of Default. Section 7.2 Acceleration; Remedies. ARTICLE VIIITHE ADMINISTRATIVE AGENT Section 8.1 Appointment and Authority. Section 8.2 Nature of Duties. Section 8.3 Exculpatory Provisions. Section 8.4 Reliance by Administrative Agent. Section 8.5 Notice of Default. Section 8.6 Non-Reliance on Administrative Agent and Other Lenders. Section 8.7 Indemnification. Section 8.8 Administrative Agent in Its Individual Capacity. Section 8.9 Successor Administrative Agent. Section 8.10 Collateral and Guaranty Matters. Section 8.11 Bank Products. ARTICLE IXMISCELLANEOUS Section 9.1 Amendments, Waivers, Consents and Release of Collateral. Section 9.2 Notices. Section 9.3 No Waiver; Cumulative Remedies. Section 9.4 Survival of Representations and Warranties. Section 9.5 Payment of Expenses and Taxes; Indemnity. Section 9.6 Successors and Assigns; Participations. Section 9.7 Right of Set off; Sharing of Payments. Section 9.8 Table of Contents and Section Headings. Section 9.9 Counterparts; Effectiveness; Electronic Execution. Section 9.10 Severability. Section 9.11 Integration. Section 9.12 Governing Law. Section 9.13 Consent to Jurisdiction; Service of Process and Venue. Section 9.14 Confidentiality. Section 9.15 Acknowledgments. Section 9.16 Waivers of Jury Trial; Waiver of Consequential Damages. Section 9.17 Patriot Act Notice. Section 9.18 Resolution of Drafting Ambiguities. Section 9.19 Subordination of Intercompany Debt. Section 9.20 Continuing Agreement. Section 9.21 [Reserved]. Section 9.22 Press Releases and Related Matters. iii Section 9.23 Appointment of Company. Section 9.24 No Advisory or Fiduciary Responsibility. Section 9.25 Responsible Officers and Authorized Officers. Section 9.26 Concerning Joint and Several Obligations of the Borrowers. ARTICLE XGUARANTY Section 10.1 The Guaranty. Section 10.2 Bankruptcy. Section 10.3
